PER CURIAM.
Petitioner, pursuant to Fla.R.App.P. 9.140(g), appeals from the summary denial of his motion for post conviction relief under Fla.R.Crim.P. 3.850. This is the second time this case has been before this court on appeal from a denial of motion to vacate pursuant to Fla.R.Crim.P. 3.850.1 The argument raises five points on appeal; they are all basically a reargument of the first appeal and are hereby summarily denied on the authority of Doerr v. State, 275 So.2d 592 (Fla. 4th DCA 1973); Clements v. State, 310 So.2d 420 (Fla. 3d DCA 1975); Neal v. State, 349 So.2d 844 (Fla. 2d DCA 1977).
Affirmed.

. See: Thomas v. State, 390 So.2d 104 (Fla. 3d DCA 1980).